Citation Nr: 1510940	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 40 percent for prostate cancer from October 1, 2012, to August 10, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, including service in Vietnam during the war.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The evidence of record shows the Veteran had a malignant neoplasm of the genitourinary system throughout the appeal period, including from October 1, 2012 to August 10, 2014.  


CONCLUSION OF LAW

The RO's July 2012 reduction in rating from 100 percent to 40 percent for prostate cancer from October 1, 2012, to August 10, 2014, is void ab initio.  38 C.F.R. §§ 3.105(e), 4.115(b), Diagnostic Code 7528, Note (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Medically, the records show that in December 2009, the Veteran underwent biopsies of the prostate, which found adenocarcinoma, Gleason score 3+4, involving three of six cores of the right prostate; and adenocarcinoma, Gleason score 3+4, involving five of six cores of the left prostate.  See March 2010 VA Radiation Oncology Consult record.  He underwent radiation therapy from April 2009 to June 2010, with records dated in July 2010, reflecting it was too early to know if the radiation therapy had been curative.  Records dated in June 2011 show the Veteran's PSA level was rising, which a 2014 VA examiner advised represented active prostatic cancer.  This malignancy apparently remains active.  


Administratively, the record shows the Veteran filed his claim for service connection for prostate cancer in April 2010.  In a September 2010 rating action, service connection was granted and he was assigned a 100 percent schedular evaluation under Diagnostic Code 7528, effective from the date of claim.  Diagnostic Code 7528 provides for a rating of 100 percent for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for prostate cancer, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months; and, if there has been no local reoccurrence or metastasis, prostate cancer shall be rated on its residuals; as voiding dysfunction or renal dysfunction, whichever is predominant.

In a rating decision dated in August 2011 the RO proposed to reduce the rating to 20 percent.  The RO notified the Veteran of the proposed reduction by letter dated August 24, 2011.  In that letter the RO apprised the Veteran that he had a right to a hearing, and 60 days within which to submit evidence. 

In a July 2012 rating decision the RO reduced the rating for the Veteran's prostate cancer from 100 percent to 40 percent effective October 1, 2012.  In a rating decision dated in August 2014 the RO increased the rating for the Veteran's service-connected prostate from 40 percent to 100 percent effective August 11, 2014.  Accordingly, the timeframe under review in this decision is the period October 1, 2012, to August 10, 2014.  

As noted before, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for prostate cancer, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months; and, if there has been no local reoccurrence or metastasis it shall be rated on its residuals.   
According to the evidence of record, the RO did not first ascertain whether there had been any reoccurrence or metastasis of the Veteran's condition prior to the rating reduction.  Instead, the RO proceeded to rate the Veteran based on its residuals, with the inference being that these were the residuals of the successful treatment for the cancer.  However, there is no evidence in the claims file that the Veteran was in fact cancer-free between October 1, 2012, and August 11, 2014.   Indeed, it shows the opposite.  Given that Diagnostic Code specifically states that prostate cancer shall be rated on its residuals only if there has been no local reoccurrence or metastasis, and as the RO did not first ascertain the status of the Veteran's prostate cancer before proceeding with the July 2012 reduction in rating from 100 percent to 40 percent, that action is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344(a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio).  This reflects a complete grant of the benefit sought on appeal.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, restoration of the 100 percent rating for prostate cancer from October 1, 2012, to August 10, 2014, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


